John Benham died August 30th, 1889, and left a will containing the following provisions: —
"To my beloved Wife Diana Benham I give and bequeath the use, Rents, Interest and Income of all the rest and residue of the Real and Personal Estate that I may die seized and possessed of wherever situated and of whatever name and nature for and during her natural life with liberty and authority to use as much of the Principal of my Estate, both Real and Personal as she may desire for her own personal comfort.
"And in order to enable her to enjoy the full benefit of my bequests as herein expressed I hereby invest her with full power and authority to sell and legally convey any or all of my Real or Personal Estate and *Page 330 
use and invest the avails of all such sales as she may think will best promote her happiness and enjoyment.
"And after her death, I order and direct that all of the expenses of her last sickness, funeral and monumental charges be paid out of my Estate.
"And whatever remains afterwards, I give, devise and bequeath unto my oldest daughter Abby Benham.
"Lastly, I do make and constitute my daughter Abby Benham Executrix of this my last Will and Testament."
Under these provisions his wife did not receive an absolute estate in the residue of his estate. She took only a life estate. Mansfield v. Shelton, 67 Conn. 390,35 A. 271; Peters v. Abbott, 94 Conn. 363, 109 A. 131. The term "for her own personal comfort" means for her personal support. Peckham v. Lego, 57 Conn. 553,555, 19 A. 392. She had no power to make a gift of any part of the property in which she had a life estate. At her decease whatever remained of her life estate passed under the will of John Benham to his daughter Abby Benham.
A part of the rest and residue of John Benham's estate consisted of a deposit of $4,879.47 in the Groton Savings Bank, represented by deposit-book No. 2279. On July 8th, 1890, at the direction of Diana Benham, this deposit was duly transferred by the bank to a new deposit-book, No. 6114, on which was written "Diana Benham or Martha T. Bishop."
Jonathan S. Bishop, administrator, settled his account with the estate of John Benham on December 29th, 1890, and credited himself with the deposit in the Groton Savings Bank transferred as above to book No. 6114. Diana Benham therefore then held this deposit under her life interest therein. Diana Benham died March 21st, 1899.
Abby Benham, the legatee under John Benham's *Page 331 
will of whatever remained of the residuary estate of John Benham, had already died on October 8th, 1889, and on October 19th, 1889, Jonathan S. Bishop had been appointed administrator on her estate, and, without inventorying her remainder interest in the deposit in question, he, on December 29th, 1890, settled his account with her estate in the Court of Probate. Therefore, when Diana Benham died, March 21st, 1899, Jonathan S. Bishop, the administrator, had in fact no further occasion to administer Abby Benham's estate in behalf of creditors. This deposit was then, March 21st, 1899, represented by the bank-book No. 6114 on which was written "Diana Benham or Martha T. Bishop."
Jonathan S. Bishop, administrator on Abby Benham's estate, died on April 22d 1911, and during the period from the death of Diana Benham, in 1899, to his death, he, neither as administrator c. t. a. of John Benham's estate nor as administrator of Abby Benham's estate, took any action in regard to the deposit on book No. 6114 in the Groton Savings Bank, which book bore the name of "Diana Benham or Martha T. Bishop." Martha T. Bishop was the wife of Jonathan S. Bishop.
Upon the death of Diana Benham the beneficial interest in the deposit on book No. 6114 passed to the two sisters of Abby Benham, deceased, Martha T. Bishop and Ellen Benham, her heirs at law. The technical title to the deposit, which would ordinarily vest in the administrator of Abby Benham, may be disregarded, as by the settlement of her estate in December, 1890, all interest in said deposit on the part of creditors disappeared, and her two sisters, owners of the beneficial interest, alone had an interest in the deposit. The conduct of Jonathan S. Bishop, the administrator on Abby Benham's estate, from the death of Diana Benham in March, 1899, to his own *Page 332 
death, on April 22d 1911, in taking no action as to this deposit, legally conformed to this situation.
In Woodhouse v. Phelps, 51 Conn. 521, the law is summarized as follows: "While it is true, as a general proposition, that the title to personal property vests in an executor or administrator, yet he is a mere trustee for creditors and for heirs or legatees; and where the property is not wanted for the payment of debts and is rightfully in the possession of the persons who have the equitable title to it, the naked title of the executor or administrator is not sufficient in equity against such equitable title and rightful possession."
The distribution of an intestate estate is not necessary to give the heirs title. The heirs are the beneficial owners of the estate, subject to the payment of debts. The administrator holds the technical legal title only for the purposes of administration. Hotchkiss' Appeal,89 Conn. 420, 427, 95 A. 26.
When an estate has been administered, as far as creditors are concerned, and the heirs at law are in possession of, or asserting their equitable title to, property of an intestate estate, the technical title of the administrator may be disregarded, particularly when it is not asserted.
In this case there has been no claim in behalf of an administrator of Abby Benham's estate, and that estate, having been administered as far as creditors are concerned, has no longer any interest in this deposit, apart from the interest of the equitable owners, the two sisters, Martha and Ellen.
The bank, in effect, is holding this deposit as trustee of the equitable owners, Martha T. Bishop and Ellen Benham (or her estate), who alone claim it. SavingsBank of New London v. New London, 20 Conn. 111,116; Wood v. Connecticut Savings Bank, 87 Conn. 341,345, 87 A. 983. The bank may not always have *Page 333 
realized this relationship, but that is immaterial in this case, as it did not pay over to Martha T. Bishop a sum greater than her one-half interest in the deposit. Its conduct therefore was in accord with its trust relationship.
The fact that under the designation on the deposit book, to wit, "Diana Benham or Martha T. Bishop," Martha T. Bishop had the apparent right to draw out the funds, did not in law put the funds in her possession. The funds, in so far as undrawn, remained in the bank, as trustees of the equitable owners.
The Groton Savings Bank makes no claim to the funds because of lapse of time under any statute of limitations, as, of course, it could not do, as it was a continuing trustee of the funds. "Statutes of limitation have no application to an open, continuing or acknowledged trust." Wilmerding v. Russ, 33 Conn. 67,68. This deposit fund never came into the possession of Martha T. Bishop. She therefore cannot claim title to it by lapse of time under the statute of limitation.
This action, under the pleadings and the facts found, was properly treated by the court below as turning upon the cross-complaint of the bank in the nature of an interpleader. Under such an action all claims to the deposit in question, legal and equitable, may be considered and determined. Union Trust Co. v. StamfordTrust Co., 72 Conn. 86, 93, 43 A. 555.
Under the facts found, the court correctly held that after the death of Diana Benham the bank became and continued trustee of the funds for the residuary legatee, Abby Benham and her successors in interest, to wit, for Mrs. Bishop as to one half and Ellen Benham and her estate as to the other half, and the latter is not now barred by limitation from asserting its claim to the funds.
The judgment in accord with this ruling was correct. *Page 334 
In effect it awarded to Ellen Benham's estate one half of the deposit remaining on book No. 6114 on March 21st, 1899, the date of the death of Diana Benham, with the bank interest thereon to the date of judgment, and to Martha T. Bishop one half of the deposit on March 21st, 1899, with such interest thereon, less the amounts withdrawn by her since the death of Diana Benham.
   There is no error.
In this opinion the other judges concurred.